                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  KERRY ANN LOOMIS, individually and                 )
  on behalf of others similarly situated,            )
                                                     )
                 Plaintiff,                          )            Case No: 1:20-CV-251
  v.                                                 )
                                                     )           Judge Collier
  UNUM GROUP CORPORATION,                            )           Magistrate Judge Steger
                                                     )
                 Defendant.                          )

                                        MEMORANDUM

         Before the Court are three motions: Plaintiff Kerry Ann Loomis’s motion for step-one

  notice pursuant to the Fair Labor Standards Act (Doc. 51), Defendant Unum Group Corporation’s

  motion for oral argument on Plaintiff’s motion (Doc. 86), and Defendant’s motion for leave to file

  a sur-reply (Doc. 88).

  I.     BACKGROUND

         On September 1, 2020, Plaintiff filed a complaint, individually and on behalf of others

  similarly situated, asserting Defendant violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

  §§ 201 et seq., by classifying its Disability Benefits Specialists as exempt employees, as well as

  other claims. (Doc. 1.) Plaintiff brought her FLSA claim as a putative collective action (id. at 5–

  6) and moved for step-one notice, also known as conditional certification, on November 21, 2020

  (Doc. 51).1




         1
           In her briefing, Plaintiff placed several citations to authority in footnotes. (See, e.g., Doc.
  54 at 8–16.) Plaintiff is directed to item 46 of the judicial preferences of the undersigned, regarding
  the placement of citations to authority within the text of a document (see, e.g., Docs. 54, 85). See
  Judicial Preferences, available at https://www.tned.uscourts.gov/content/curtis-l-collier-senior-
  united-states-district-judge.


Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 1 of 18 PageID #: 1117
         Defendant is an employee-benefits provider that provides several categories of coverage to

  individuals and businesses.     Defendant’s Disability Benefits Specialists are responsible for

  processing disability claims submitted to Defendant. The Disability Benefits Specialists at issue

  in this case work in one of three departments: Short-Term Disability (“STD”), Long-Term

  Disability (“LTD”), and Individual Disability Insurance (“IDI”).2 (See Doc. 84 at 7.)

         In support of her motion for conditional certification, Plaintiff attaches declarations of eight

  Disability Benefits Specialists, including her own. (Docs. 53-1–8.) Kristen Harvey was a

  Disability Benefits Specialist in the STD department between December 2015 and January 2019.

  (Doc. 53-1 ¶¶ 1, 4.) Adrine Gadakian worked as a Disability Benefits Specialist in the LTD

  department from February 2017 to March 2019. (Doc. 53-2 ¶¶ 1, 4.) Arbi Haghverdian worked

  as a Disability Benefits Specialist in the LTD department from June 2017 to May 2019. (Doc. 53-

  3 ¶¶ 1, 4.) John Ochira worked as a Disability Benefits Specialist in the LTD department from

  July 2016 to July 2018. (Doc. 53-4 ¶¶ 1, 4.) Peter Park worked as a Disability Benefits Specialist

  in the LTD department from February 2017 to July 2019. (Doc. 53-5 ¶¶ 1, 4.) Luis Salas worked

  as a Disability Benefits Specialist in the LTD department from December 2017 to December 2018.

  (Doc. 53-6 ¶¶ 1, 4.) Alexandria Savini worked as a Disability Benefits Specialist in the STD

  department from June 2017 to December 2018. (Doc. 53-7 ¶¶ 1, 4.) Finally, Plaintiff worked as

  a Disability Benefits Specialist in the STD department from January 2015 to January 2019. (Doc.

  53-8 ¶¶ 1, 4.)

         These eight declarants state that, regardless of job title, their primary job duty was

  “processing disability insurance claims in accordance with predetermined guidelines within




         2
           Disability Benefits Specialists also work in the Long-Term Care department, but Plaintiff
  does not seek to include those employees in her collective class. (See Doc. 85 at 2.)
                                                    2

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 2 of 18 PageID #: 1118
  specified time frames.” (Docs. 53-1–8 ¶ 2.) To do so, their daily job duties included requesting

  and gathering medical and employment information, sharing information and documents with

  supervisors and other specialized staff to receive processing guidance, inputting information into

  Defendant’s computer system and into template approval or denial forms, reviewing claims against

  approval criteria and policies, and calling claimants to inform them of decisions, among other

  tasks. (Id. ¶ 6.) Each declarant states he or she had little authority to make the decisions on the

  claims independently and, instead, performed duties pursuant to Defendant’s policies, procedures,

  and guidelines. (Id. ¶¶ 7–8.) These declarants aver they regularly worked over forty hours per

  week but were not paid overtime compensation by Defendant. (Id. ¶ 12.)

         Plaintiff asks the Court to conditionally certify the following class:

         All salaried Disability Benefits Specialists (“Benefits Specialists”) who worked for
         Unum at any time since [insert date three years prior]. Benefits Specialists include
         STD Benefits Specialist, LTD Benefits Specialist, and IDI Benefits Specialists
         regardless of level (i.e., “Core”, “Senior”, or “Lead”) and any other employee,
         however titled, whose job duties included processing disability claims using the
         guidelines in Unum’s Benefit Center Claims Manual (“Collective Action
         Members”).

  (Doc. 85 at 2 (brackets in original).) Plaintiff has attached a proposed notice to be sent to this

  collective class. (Doc. 85-1.)

         Defendant opposes Plaintiff’s motion for conditional certification. Defendant asserts the

  FLSA’s administrative exemption applies and therefore precludes conditional certification. (Doc.

  84 at 19–22.) Defendant also contends Plaintiff is not similarly situated to the collective class

  based on department assignments, seniority level, and need for supervision. (Id. at 2.) If the Court

  conditionally certifies a collective class, Defendant notes Plaintiff’s proposed notice is defective

  in several respects. (Id. at 28–30.)




                                                   3

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 3 of 18 PageID #: 1119
          Plaintiff has filed a reply. (Doc. 85.) Defendant has filed motions for oral argument and

  for leave to file a sur-reply, contending Plaintiff’s reply raises new issues and mischaracterizes

  Defendant’s position and the law. (Docs. 86, 88.)

          Plaintiff’s motion for conditional certification (Doc. 51), Defendant’s motion for oral

  argument (Doc. 86), and Defendant’s motion for leave to file a sur-reply (Doc. 88) are now ripe.

  II.     LEGAL STANDARD

          Under the FLSA, an employer must pay an employee time-and-a-half for labor exceeding

  forty hours per week. 29 U.S.C. § 207(a). Section 216(b) of the FLSA allows an employee to

  maintain a collective action against an employer for violations of the FLSA on behalf of herself

  and “other employees similarly situated.” 29 U.S.C. § 216(b). A plaintiff bears the burden of

  showing she is similarly situated to the potential opt-in plaintiffs. O’Brien v. Ed Donnelly Enters.,

  Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald Co. v.

  Gomez, 136 S. Ct. 663 (2016).

          The Court of Appeals for the Sixth Circuit uses a two-stage process to determine whether

  a particular group of plaintiffs are “similarly situated” under the FLSA. Comer v. Wal-Mart Stores,

  Inc., 454 F.3d 544, 546–67 (6th Cir. 2006); see also Monroe v. FTS USA, LLC, 860 F.3d 389, 397

  (6th Cir. 2017) (“Courts typically bifurcate certification of FLSA collective action cases.”). “The

  purpose of the first stage, or conditional certification, is to provide notice to potential plaintiffs and

  to present them with an opportunity to opt in.” Lindberg v. UHS of Lakeside, LLC, 761 F. Supp.

  2d 752, 757–58 (W.D. Tenn. 2011). “The threshold issue in deciding whether to authorize notice

  to the proposed class members is whether the Plaintiffs have demonstrated that they and the

  proposed class members are ‘similarly situated.’” White v. MPW Indus. Servs., Inc., 236 F.R.D.

  363, 366 (E.D. Tenn. 2006). “The second stage is final certification, which occurs toward the end



                                                      4

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 4 of 18 PageID #: 1120
  of discovery and must satisfy a stricter standard.” Saddler v. Memphis City Schs., No. 12-CV-

  2232-JTF-tmp, 2013 WL 12100720, at *3 (W.D. Tenn. Feb. 4, 2013).

  III.   DISCUSSION

         Defendant’s motions for oral argument and for leave to file a sur-reply affect the Court’s

  consideration of Plaintiff’s motion for conditional certification, so the Court will address

  Defendant’s motions before addressing Plaintiff’s motion.

         A.      Defendant’s Motions for Oral Argument and for Leave to File a Sur-Reply

         The Court typically does not hold oral arguments on motions. See Judicial Preferences,

  available at https://www.tned.uscourts.gov/content/curtis-l-collier-senior-united-states-district-

  judge (Preference No. 5). Even so, a party may move for oral argument if it “believes oral

  argument would be of particular benefit.” Id. Defendant moves for oral argument on Plaintiff’s

  motion for conditional certification, arguing Plaintiff’s reply raises new arguments to which

  Defendant needs to respond. (Doc. 86.) Plaintiff has responded that oral argument would not be

  useful and that a sur-reply is more appropriate to address any alleged new arguments. (Doc. 87.)

  The Court finds oral argument is not necessary to adequately address Plaintiff’s motion for

  conditional certification. The parties have provided sufficient briefing on all relevant issues and

  to hold oral argument would provide little to no benefit. Thus, Defendant’s motion for oral

  argument (Doc. 86) will be DENIED.

         Defendant also moves for leave to file a sur-reply to Plaintiff’s conditional-certification

  motion. (Doc. 88.) Defendant asserts Plaintiff’s reply “contains new arguments, mischaracterizes

  [Defendant’s] position, and misstates the [Department of Labor] Opinion Letters applicable to

  claims handlers.” (Id. at 2.) In general, “sur-replies are ‘highly disfavored, as they usually are a

  strategic effort by the nonmoving party to have the last word on a matter.’” Crenshaw v. Portfolio



                                                   5

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 5 of 18 PageID #: 1121
  Recovery Assocs., LLC, 433 F. Supp. 3d 1057, 1063 (W.D. Ky. 2020) (quoting Disselkamp v.

  Norton Healthcare, Inc., No. 3:18-CV-00048-GNS, 2019 WL 3536038, at *14 (W.D. Ky. Aug. 2,

  2019)). However, a sur-reply may be appropriate when the movant raises new issues in its reply

  brief, and the decision to permit a sur-reply is one within the Court’s discretion. Id.

         After reviewing the parties’ briefs, the Court finds Plaintiff’s reply does not raise any new

  arguments. Plaintiff cites Department of Labor Opinion Letters to address the administrative

  exemption, an issue first raised in Plaintiff’s motion and further discussed in Defendant’s response.

  To the extent Plaintiff may have mischaracterized Defendant’s positions, “[i]t is not the function

  of a surreply, but the function of the Court to ‘determine whether the parties before it have

  accurately presented the facts, the opposing parties’ arguments, and the applicable propositions of

  law, or whether the parties have mischaracterized the facts, arguments, and legal propositions.”

  Kondash v. Kia Motors Am., Inc., No. 1:15-cv-506, 2019 WL 7820563, at *2 (S.D. Ohio Dec. 16,

  2019) (quoting Aerpio Pharms., Inc. v. Quaggin, No. 1:18-cv-794, 2019 WL 4717477, at *7 (S.D.

  Ohio Sept. 26, 2019)). The Court therefore will DENY Defendant’s motion for leave to file a

  sur-reply (Doc. 88).

         B.      Plaintiff’s Motion for Conditional Certification

         Plaintiff moves for conditional certification of her collective class, which requires the Court

  to determine whether Plaintiff and the potential opt-in plaintiffs are “similarly situated.” See

  Comer, 454 F.3d at 546. The Court first considers Defendant’s argument that the FLSA’s

  administrative exemption precludes collective certification and, finding it does not, next considers

  whether Plaintiff has met her burden to authorize conditional certification.




                                                   6

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 6 of 18 PageID #: 1122
                 1.      Whether the FLSA’s Administrative Exemption Precludes Conditional
                         Certification

         The administrative exemption exempts “any employee employed in a bona

  fide . . . administrative capacity” from the FLSA’s overtime requirements. 29 U.S.C. § 213(a); see

  Foster v. Nationwide Mut. Ins. Co., 710 F.3d 640, 642 (6th Cir. 2013). Defendant argues

  conditional certification is inappropriate because the FLSA’s administrative exemption applies to

  Plaintiff and all potential class members. (Doc. 84 at 19–23.)

         “At the conditional certification stage, the trial court generally does not consider the merits

  of plaintiff’s claims.” See Penarouque v. Century Park Assocs., LLC, No. 1:18-cv-122, 2019 WL

  11271273, at *1 (E.D. Tenn. Jan. 31, 2019) (citing Waggoner v. U.S. Bancorp, 110 F. Supp. 3d

  759, 765 (N.D. Ohio 2015) and Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1075–

  76 (M.D. Tenn. 2015)). Accordingly, “a defendant’s assertion of the potential applicability of an

  exemption [at the first stage] should not be permitted to overcome an otherwise adequate threshold

  showing by the plaintiff.” White, 236 F.R.D. at 373; see also Waggoner, 110 F. Supp. 3d at 769

  (“It would be inappropriate to consider the merits of defendant’s defense [of executive exemption]

  at this time, before the record has been developed.”); Bradford, 137 F. Supp. 3d at 1075–76

  (“[Defendant’s] substantive arguments against certification that are based upon the merits of the

  plaintiffs’ FLSA case are premature.”).

         Rather, such a decision should be made at the second stage, “following discovery, [where]

  trial courts examine more closely the question of whether particular members of the class are, in

  fact, similarly situated.” Comer, 454 F.3d at 547. The court then can evaluate “the factual and

  employment settings of the individual plaintiffs, the different defenses to which the plaintiffs may

  be subject on an individual basis, and the degree of fairness and procedural impact on certifying

  the action as a collective action.” O’Brien, 575 F.3d at 584 (internal quotation marks omitted).

                                                   7

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 7 of 18 PageID #: 1123
         Declining to evaluate the applicability of an exemption at the first stage is consistent with

  the approaches taken by this Court and other courts within this Circuit.3 Defendant’s reliance on

  two in-circuit cases to argue otherwise is misplaced. (See Doc. 84 at 22–23 (discussing Olivo v.

  GMAC Mortg. Corp., 374 F. Supp. 2d 545 (E.D. Mich. 2004), and O’Neal v. Kilbourne Med.

  Lab’ys, Inc., No. 05-50, 2007 WL 956428 (E.D. Ky. Mar. 28, 2007).) Both cases applied a higher

  burden for conditional certification because some discovery had been completed. See Olivo, 374

  F. Supp. 2d at 548 n.1; O’Neal, 2007 WL 956428, at *6. This heightened burden applied, and the

  exemption was considered, because “[c]ourts considering whether an exemption applies typically

  do so . . . after some discovery on the issue.” Waggoner, 110 F. Supp. 3d at 769 (quoting Killion

  v. KeHE Distrib., Nos. 3:12 CV 470, 3:12 CV 1585, 2012 WL 5385190, at *4 (N.D. Ohio Oct. 31,

  2012). The Court declined to permit any discovery prior to conditional certification (Doc. 83),

  and as a result, a decision on the applicability of a FLSA exemption is not appropriate. Thus, the

  Court declines to decide whether the FLSA’s administrative exemption applies, as doing so

  improperly delves into the merits of Plaintiff’s and potential opt-in plaintiffs’ claims.

                 2.      Whether Plaintiff Satisfies the Burden for Conditional Certification

         The Court’s sole focus is whether Plaintiff has met her burden to show she is similarly

  situated to the putative collective class.4 See White, 236 F.R.D. at 373. The FLSA does not define



         3
          See, e.g., White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 373 (E.D. Tenn. 2006); Davis
  v. Colonial Freight Sys., Inc., No. 3:16-CV-674, 2018 WL 11225871, at *4 (E.D. Tenn. Mar. 2,
  2018); Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 769 (N.D. Ohio 2015); Bradford v.
  Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1075–76 (M.D. Tenn. 2015).
         4
            The Court does not evaluate Defendant’s evidence to make this determination, as district
  courts typically do not consider such evidence at the first stage. See, e.g., Russell v. Grubb &
  Assocs., Inc., No. 3:18-CV-463, 2019 WL 5872476, at *6 (E.D. Tenn. Aug. 15, 2019) (declining
  to weigh “conflicting declarations regarding the number of hours worked and compensation of
  travel time”); Waggoner, 110 F. Supp. 3d at 769 (“[T]he weight to be given to any declaration that
  is contradicted by subsequent deposition testimony is a matter best reserved for the second stage
                                                    8

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 8 of 18 PageID #: 1124
  “similarly situated,” and neither has the Sixth Circuit. O’Brien, 575 F.3d at 567. A plaintiff must

  make a “modest factual showing” that she and potential opt-in plaintiffs are similarly situated with

  respect to the conduct alleged in the complaint. Comer, 454 F.3d at 547. This is accomplished by

  a showing that the plaintiff and potential opt-in plaintiffs “suffer from a single, FLSA-violating

  policy, and when proof of that policy or of conduct in conformity with that policy proves a

  violation as to all the plaintiffs,” or that their “claims [are] unified by common theories of

  defendant’s statutory violations, even if the proofs of these theories are inevitably individualized

  and distinct.” O’Brien, 575 F.3d at 567; see also Waggoner, 110 F. Supp. 3d at 765.

         The legal standard at the first stage has been characterized as “fairly lenient” and therefore

  “typically results in conditional certification.” Comer, 454 F.3d at 547; see also Carter v.

  Jackson-Madison Cnty. Hosp. Dist., No. 1:10-cv-01155-JDB-egb, 2011 WL 1256625, at *16

  (W.D. Tenn. Mar. 31, 2011) (finding “factually-detailed complaint” and “affidavit[s]” from the

  named plaintiff and two other employees to be sufficient to conditionally certify collective action);

  White, 236 F.R.D. at 366 (quoting Mooney v. Armco Servs. Co., 54 F.3d 1207, 1213–14 (5th Cir.

  1995), overruled on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003)) (stating

  conditional certification decision is “usually based only on the pleadings and any affidavits which

  have been submitted”). “[T]he plaintiff must show only that [her] position is similar, not identical,

  to the positions held by putative class members.” Comer, 454 F.3d at 546–47. To make this

  determination, “courts consider factors such as ‘(1) whether potential plaintiffs were identified;

  (2) whether affidavits of potential plaintiffs were submitted; and (3) whether there is evidence of



  of the proceedings.”); Saddler v. Memphis City Schs., No. 12-CV-2232-JTF-tmp, 2013 WL
  12100720, at *5 (W.D. Tenn. Feb. 4, 2013) (“To the extent [the plaintiff’s] statements contradict
  certain portions of her deposition testimony or the countervailing evidence presented by [the
  defendant], the court should not resolve these witness credibility issues or factual disputes at the
  conditional certification stage.”).
                                                   9

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 9 of 18 PageID #: 1125
   a ‘widespread’ discriminatory plan affecting those plaintiffs, which was maintained by

   defendants.” Waggoner, 110 F. Supp. 3d at 765 (citing Castillo v. Morales, Inc., 302 F.R.D. 480,

   486 (S.D. Ohio 2014)).

          Plaintiff has submitted eight declarations, including her own, of former Disability Benefits

   Specialists and job descriptions from job postings for Disability Benefits Specialist positions. (See

   Docs. 53-1–11.) The Court turns first to the eight declarations and then to the job descriptions to

   determine whether Plaintiff’s evidence justifies conditional certification.

          All eight declarants worked as Disability Benefits Specialists5 for some time between

   January 2015 and July 2019, with three in the STD department (Doc. 53-1 ¶ 4; Doc. 53-7 ¶ 4; Doc.

   53-8 ¶ 4) and five in the LTD department (Doc. 53-2 ¶ 4; Doc. 53-3 ¶ 4; Doc. 53-4 ¶ 4; Doc. 53-5

   ¶ 5; Doc. 53-6 ¶ 4). Their primary job duty was “[p]rocessing disability insurance claims in

   accordance with predetermined guidelines within specified time frames.” (Docs. 53-1–53-8 ¶ 4.)

   Regardless of the product area to which they were assigned or their level, the declarants had little

   authority to independently make decisions on claims and instead acted pursuant to policies,

   procedures, criteria, and guidelines set forth in Defendant’s Claims Manual. (Id. ¶¶ 7–8.) The

   declarants regularly worked over forty hours per week but were not paid overtime. (Id. ¶ 12.)

          The declarations are sufficient to establish Plaintiff is similarly situated to potential opt-in

   plaintiffs who worked as Disability Benefits Specialists in the STD and LTD departments. “These

   declarations uniformly show: (1) employment with [Defendant]; (2) the job title for which

   certification is sought; (3) performance of similar job duties under the job title . . .; (4) payment of

   wages; (5) work performed (a) for no wage, and/or (b) in excess of forty hours per week without



          5
            The declarants’ job titles included, often along with their specific product area, Disability
   Specialist, Benefits Specialist, Disability Benefits Specialist, Disability Claims Examiner, and
   Disability Benefit(s) Claim Analyst.
                                                     10

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 10 of 18 PageID #: 1126
   overtime compensation by [Defendant]; and (6) job duties and requirements that do not meet the

   requirements of any exemptions to the FLSA.” See Crosby v. Stage Stores, Inc., 348 F. Supp. 3d

   742, 748 (M.D. Tenn. 2018).6

           However, the declarations provide no information regarding Disability Benefits Specialists

   in the IDI department and therefore cannot show Plaintiff is similarly situated to such employees.

   See Saddler, 2013 WL 12100720, at *6 (“She has not provided the court with any basis – either in

   her complaint, her Motion to Certify, or her affidavit – to find that these other accounting

   employees are similarly situated.”); Bauer v. Transtar Indus., No. 1:15CV2602, 2016 WL

   1408830, at *3 (N.D. Ohio Apr. 11, 2016) (“But plaintiffs have produced no evidence-or even

   allegations-from which the court can infer that their job duties are sufficiently similar to the other

   non-inside types of sales representatives that [the defendant] employs to include them in the

   conditional class.”). Therefore, the Court turns to the job descriptions for Disability Benefits

   Specialists.7

           “Numerous courts have recognized the probative value of company job descriptions in

   considering whether employees are similarly situated for the purpose of conditional certification.”

   Saddler, 2013 WL 12100720, at *5. Plaintiff provides two job descriptions that refer to Disability

   Benefits Specialists in the IDI department. (See Doc. 53-11 at 16, 66 (emphasis added) (“The

   Disability-Benefits Claims Analyst team is key to providing superior claim management to our



           6
             Although the district court in Crosby mentioned FLSA exemptions at the first stage, it
   did not analyze whether any exemptions actually applied to the plaintiff’s or potential opt-in
   plaintiffs’ claims. See Crosby v. Stage Stores, Inc., 348 F. Supp. 3d 742, 748–49 (M.D. Tenn.
   2018) (declining to “substantively address the merits of the [defendant’s] defenses at this
   juncture”).
           7
            Because the Court has concluded the declarations establish Plaintiff is similarly situated
   to Disability Benefits Specialists in the STD and LTD departments, the Court need not consider
   the additional evidence of similarity in the job descriptions for those departments.
                                                    11

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 11 of 18 PageID #: 1127
   customers for Short Term, Long Term and/or Individual Disability claims.”).) Both descriptions

   state this position’s principal duties and responsibilities include to: “[e]valuate and analyze claim

   files to determine appropriate adjudication of claims,” “[e]nsure appropriate eligibility

   requirements and liability decisions,” and be “[r]esponsible for timely and accurate claims review,

   [and] initiation and completion of appropriate claim validation activities.” (Id. at 16–17, 67.)

          The job descriptions show Plaintiff is similarly situated to Disability Benefits Specialists

   in the IDI department, as they performed similar job duties. See Crosby, 348 F. Supp. 3d at 748.

   In fact, the job descriptions refer to the STD, LTD, and IDI departments, which is further support

   that Disability Benefits Specialists in those departments had similar duties and suffered from the

   same allegedly FLSA-violating policy. See Wade v. Werner Trucking Co., No. 2:10-CV-00270,

   2012 WL 5378311, at *5 (S.D. Ohio Oct. 31, 2012) (“A comparison of the job descriptions reflects

   that the purposes and functions of fleet managers and coordinators are similar, if not the same.”).

   As compared to Disability Benefits Specialists in the STD and LTD departments, there is less

   particularized information for those in the IDI department, but that “can be further developed

   through discovery after conditional certification.” See Saddler, 2013 WL 12100720, at *5.

          Defendant relies on three arguments to oppose conditional certification, all of which are

   without merit.

          First, Defendant asserts Plaintiff is not similarly situated because she worked only in the

   STD department and only at the Trainee and Core levels. (Doc. 84 at 9–15.) Defendant asserts

   that job duties varied within each department and that discretion varied based on the employee’s

   level. (Id.) However, “variation among job duties or titles is often not relevant to determining if

   a proposed class is similarly situated.” Duncan-Watts v. Nestle USA, No. 1:19CV01437, 2020 WL

   589041, at *3 (N.D. Ohio Feb. 5, 2020); see also Larson v. Rush Fitness Corp., No. 3:12-CV-109,



                                                    12

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 12 of 18 PageID #: 1128
   2013 WL 5350640, at *5 (E.D. Tenn. Sept. 23, 2013) (finding that regardless of factual differences,

   “the nature of the work[] performed by the proposed members of the collective action [was] similar

   in nature to” the plaintiff’s work). Such “argument and evidence [is] best left for consideration at

   the decertification stage.” Waggoner, 110 F. Supp. 3d at 769–70. These factual differences do

   not negate Plaintiff’s showing that she is similarly situated to the potential opt-in plaintiffs, at least

   based on the lenient standard at this stage.

           Second, Defendant asserts Plaintiff’s alleged performance issues prevent her from being

   similarly situated to potential opt-in plaintiffs, as she required more oversight than the typical

   Disability Benefits Specialist. (Doc. 84 at 27–28.) “‘[D]isparate factual and employment settings

   of the individual plaintiffs’ should be considered at the second stage of the analysis.” White, 236

   F.R.D. at 373 (quoting Thiessen v. Gen. Elec. Cap. Corp., 267 F.3d 1095, 1103 (10th Cir. 2001)).

   Thus, this argument is without merit.

           Third, Defendant notes that, so far, Plaintiff has successfully recruited few opt-in plaintiffs.

   (Doc. 92.) However, “in the Sixth Circuit there is no controlling precedent requiring plaintiffs to

   show sufficient interest among members of the putative class in joining the litigation.” Martinez

   v. First Class Interiors of Naples, LLC, No. 3:18-cv-00583, 2019 WL 4242409, at *5 (M.D. Tenn.

   Sept. 6, 2019); see also Bradford, 137 F. Supp. 3d at 1077 (“[T]here is no controlling precedent in

   the Sixth Circuit regarding this specific issue.”). The Court declines to impose such a requirement

   in this case and therefore will not consider how many opt-in plaintiffs have joined this action so

   far. See, e.g., Shipes v. Amurcon Corp., No. 10-14943, 2012 WL 995362, at *8 (E.D. Mich. Mar.

   23, 2012) (“[T]he Court is not persuaded by [the defendant’s] argument that [p]laintiffs must

   provide evidence that other employees wish to opt in before the Court conditionally certifies a

   collective class.”).



                                                      13

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 13 of 18 PageID #: 1129
          In sum, the eight declarations of former Disability Benefits Specialists and the job

   descriptions, taken together, show Plaintiff is similarly situated to potential opt-in plaintiffs.

   Plaintiff and the potential opt-in plaintiffs were subject to the same alleged FLSA-violating policy:

   misclassification as exempt and failure to pay overtime. The Court therefore will GRANT

   Plaintiff’s motion (Doc. 51) IN PART and conditionally certify the following collective class:

          All salaried Disability Benefits Specialists who worked for Unum Group
          Corporation in the Short-Term Disability, Long-Term Disability, or Individual
          Disability Insurance departments, regardless of level (i.e., Core, Senior, or Lead),
          at any time since three years before May 13, 2021, and whose job duties included
          processing disability claims using the guidelines in Unum’s Benefit Center Claims
          Manual. “Disability Benefits Specialists” include, but are not limited to, the
          following job titles: Disability Benefit(s) Specialist, Disability Specialist,
          Benefit(s) Specialist, Disability Claims Examiner, Disability Benefit(s) Claim
          Analyst, and Life Event Specialist.

          Defendant will be ORDERED to provide Plaintiff with a list of the potential opt-in

   plaintiffs in an electronic and importable format within twenty-eight days of entry of the

   accompanying Order.        This list shall include the following information: name, dates of

   employment, job title(s) held, last known physical address, and last known personal email address.

          C.      Notice to Potential Opt-In Plaintiffs

          As Plaintiff will be permitted to send notice to potential opt-in plaintiffs, the next question

   is the appropriate substance and scope of the notice. Plaintiff has filed a proposed notice (Doc.

   85-1), to which Defendant objects (Doc. 84).

          Now that the Court has resolved the disputed question of whether to conditionally certify

   the collective class, the Court finds it appropriate to “require the parties to confer about the

   language to be included in the Notice and Consent Form, with the goal being to reach an

   agreement.” Crosby, 348 F. Supp. 3d at 750–51. The Court expects the parties to collaborate in




                                                    14

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 14 of 18 PageID #: 1130
   good faith and make every effort to resolve any disagreements regarding the proposed notice, such

   that any disputes can be resolved without further assistance of the Court.

          Accordingly, the parties will be ORDERED to confer and to submit agreed notice and

   consent forms within twenty-eight days of entry of the accompanying Order. If the parties

   cannot agree, Plaintiff shall file her proposed form within twenty-eight days of entry of the

   accompanying Order, Defendant may file its specific objections within seven days of Plaintiff’s

   filing, and Plaintiff may respond to Defendant’s objections within five days.

          To give guidance to the parties as they confer on the notice’s contents, the Court will decide

   the three issues already raised by the parties: (1) the inclusion of language regarding opt-in

   plaintiffs’ possible responsibility for costs; (2) notice by text message; and (3) reminder notices.

   Each issue is addressed in turn.

                  1.      Opt-In Plaintiffs’ Obligations Regarding Costs

          Defendant asserts Plaintiff’s proposed notice is defective because it fails to inform potential

   opt-in plaintiffs that they may be liable for Defendant’s costs.8 (Doc. 84 at 28.) Plaintiff argues

   such information will chill participation. (Doc. 85 at 17.)

          “Courts across the country are split on this issue” of whether to include information

   regarding possible responsibilities for costs in the notice to potential opt-in plaintiffs. Fenley v.

   Wood Grp. Mustang, Inc., 170 F. Supp. 3d 1063, 1075 (S.D. Ohio 2016). Some courts have held

   that “[b]eing made aware of the possibility of being held liable for [the defendant’s] costs of

   litigation is necessary information for potential plaintiffs to make an informed decision about

   whether to opt-in as a plaintiff.” Heaps v. Safelite Solutions, LLC, No. 1:10-CV-729, 2011 WL



          8
             Defendant also objected to the proposed notice’s failure to discuss opt-in plaintiffs’
   discovery obligations (Doc. 84 at 28), but Plaintiff has since agreed to include such information in
   the notice (Doc. 85 at 17).
                                                    15

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 15 of 18 PageID #: 1131
   1325207, at *8 (S.D. Ohio Apr. 5, 2011); see, e.g., Fenley, 170 F. Supp. 3d at 1075; Cook v.

   Brewster Cheese Co., No. 5:20-cv-0445, 2020 WL 5891904, at *7 (N.D. Ohio Oct. 5, 2020).

   However, other courts have considered that “[l]anguage informing potential putative class

   members of fees and costs could unfairly dissuade participation.” Sutton v. Diversity at Work

   Grp., Inc., No. 1:20-cv-682, 2020 WL 7364535, at *6 (S.D. Ohio Dec. 15, 2020) (quoting

   Slaughter v. RMLS Hop Ohio, L.L.C., No. 2:19-CV-3812, 2020 WL 1929383, at *10 (S.D. Ohio

   Apr. 21, 2020)).

           The Court finds it appropriate for the notice to include information about costs, as “the

   [n]otice must apprise opt-in plaintiffs of their potential responsibilities and liabilities if they decide

   to opt-in to this suit.” See York v. Velox Express, Inc., No. 3:19-cv-092, --- F. Supp. 3d ---, 2021

   WL 918768, at *7 (W.D. Ky. Mar. 10, 2021).

                   2.      Notice by Text Message

           Plaintiff proposes that notice be sent to potential opt-in plaintiffs by text message, as well

   as by mail and email. (Doc. 52 at 24.) Defendant opposes notice by text message, contending it

   intrudes on the potential opt-in plaintiffs’ privacy. (Doc. 84 at 29–30.)

           “[C]ourts within the Sixth Circuit have routinely approved dual notification through regular

   mail and email.” Crosby, 348 F. Supp. 3d at 751–52 (quoting Evans v. Caregivers, Inc., No. 3:17-

   cv-0402, 2017 WL 2212977, at *7 (M.D. Tenn. May 19, 2017)); see also Russell v. Grubb &

   Assocs., Inc., No. 3:18-CV-463, 2019 WL 5872476, at *8 (E.D. Tenn. Aug. 15, 2019) (“Consistent

   with this Court’s past practice, the Court finds first-class mail and email are appropriate.”).

   “[W]here defendants have objected to the use of text messages, the majority of courts in this district

   have declined to allow plaintiffs to notify putative class members via text message unless notice




                                                      16

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 16 of 18 PageID #: 1132
   through other methods is ineffective.” Cowan v. Nationwide Mut. Ins. Co., No. 2:19-cv-1225,

   2019 WL 4667497, at *11 (S.D. Ohio Sept. 25, 2019).

          Plaintiff has provided no specific reason why notice by text message is necessary in this

   case, and Defendant has objected to notice by this method. Therefore, Plaintiff will not be allowed

   to send notice by text message. However, Plaintiff will be permitted to seek permission from the

   Court to provide notice by text message if Plaintiff can show that notice by mail and email is

   insufficient as to one or more specific potential plaintiffs, such as if both mail and email notices to

   a particular individual were returned as undeliverable. See, e.g., Brittmon v. Upreach, LLC, 285

   F. Supp. 3d 1033, 1044–45 (S.D. Ohio 2018).

                  3.      Reminder Notices

           Plaintiff proposes reminder notices be sent to potential opt-in plaintiffs. (Doc. 54 at 23–

   25.) Defendant opposes reminder notices, arguing they are intrusive and unnecessary. (Doc. 84

   at 29–30.) “[R]eminder notices are duplicative and unnecessary.” Canaday v. Anthem Cos., Inc.,

   439 F. Supp. 3d 1042, 1049 (W.D. Tenn. 2020). In addition, a “reminder notice could be construed

   as encouraging putative plaintiffs to join this action.” Canaday v. Anthem Cos., Inc., 441 F. Supp.

   3d 644, 654 (W.D. Tenn. Jan. 3, 2020) (R&R); see also Cowan, 2019 WL 4667497, at *13. Thus,

   Plaintiff will not be permitted to send reminder notices to potential opt-in plaintiffs.

   IV.    CONCLUSION

          The Court will ORDER as follows:

                  1.      Defendant’s motion for oral argument (Doc. 86) will be DENIED;

                  2.      Defendant’s motion for leave to file a sur-reply (Doc. 88) will be DENIED;

                  3.      Plaintiff’s motion for conditional certification (Doc. 51) will be
                          GRANTED IN PART, and the Court will conditionally certify the
                          following collective class:


                                                     17

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 17 of 18 PageID #: 1133
                    a.     All salaried Disability Benefits Specialists who worked for
                           Unum Group Corporation in the Short-Term Disability,
                           Long-Term Disability, or Individual Disability Insurance
                           departments, regardless of level (i.e., Core, Senior, or Lead),
                           at any time since three years before May 13, 2021, and
                           whose job duties included processing disability claims using
                           the guidelines in Unum’s Benefit Center Claims Manual.
                           “Disability Benefits Specialists” include, but are not limited
                           to, the following job titles: Disability Benefit(s) Specialist,
                           Disability Specialist, Benefit(s) Specialist, Disability Claims
                           Examiner, Disability Benefit(s) Claim Analyst, and Life
                           Event Specialist.

              4.    Defendant will be ORDERED to provide Plaintiff with a list of the
                    potential opt-in plaintiffs in an electronic and importable format within
                    twenty-eight days of entry of the accompanying Order, and this list shall
                    include the following information: name, dates of employment, job title(s)
                    held, last known physical address, and last known personal email address.

              5.    The parties will be ORDERED to confer and to submit proposed agreed
                    notice and consent forms within twenty-eight days of entry of the
                    accompanying Order. If the parties cannot agree, Plaintiff shall file her
                    proposed form within twenty-eight days of entry of the accompanying
                    Order, Defendant may file its specific objections within seven days of
                    Plaintiff’s filing, and Plaintiff may respond to Defendant’s objections
                    within five days.

              6.    The Court will ORDER that: (1) the notice shall include information
                    regarding opt-in plaintiffs’ possible responsibility for costs; (2) the notice
                    shall be sent only by mail and email; (3) Plaintiff may ask the Court for
                    permission to send notice to particular potential opt-in plaintiffs by text
                    message only if notice by both mail and email is returned as undeliverable;
                    and (4) Plaintiff may not send any reminder notices.



         AN APPROPRIATE ORDER WILL ENTER.



                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                             18

Case 1:20-cv-00251-CLC-CHS Document 95 Filed 05/13/21 Page 18 of 18 PageID #: 1134
